DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12,  and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
5.	Claim 11 recites the broad recitation “the weight of the release structure is at least 10 gsm”, and the claim also recites “preferably at least 20 gsm, more preferably at least 35 gsm, and most preferably at least 50 gsm” which are the narrower statements of the range/limitation. 


6. 	Claim 12 recites the broad recitation “the weight of the release structure is between 10 to 300 gsm, and the claim also recites “preferably 2-250 gsm, m20 to 250 gsm, more preferably between 25 and 250 gsm, even more preferably between 30 to 150 gsm, yet more preferably between 50 and 150 gsm, most preferably between 35 to 135 gsm, even most preferably between 70 and 135 gsm consisting of natural and/or synthetic fibers which are the narrower statements of the range/limitation. 

7.	Claim 19 recites the broad recitation “the cellulose content is at least 10 gsm”, and also recites “preferably at least 20 gsm, more preferably at least 35 gsm, and most preferably at least 50 gsm”, which are the narrower statements of the range/limitation. 8.	Claim 20 recites “the absorbent capacity of the release structure is at least 5 g/g”, and the claim also recites “preferably at least 10 g/g, more preferably at least 15 g/g, more preferably at least 20 g/g, even more preferably at least 25 g/g, even more preferably at least 30 g/g and most preferably at least 35 g/g” which are the narrower statements of the range/limitation. 9.	Claim 21 recites “the absorbent capacity of the release structure is at least 250 g/m.sup.2”, and the claim also recites “preferably at least 500 g/m.sup.2, more preferably at least 750 g/m.sup.2, even more preferably at least 1000 g/m.sup.2, even more preferably 1500 g/m.sup.2 and most preferably at least 2000 g/m.sup.2 or 3000 g/m.sup.2”, which are the narrower statements of the range/limitation. 
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-13 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hundorf et al. US Patent Application Publication 2008/0312628.

As to claim 1, Hundorf teaches an absorbent article 10 comprising a liquid pervious topsheet 18, a liquid impervious backsheet 20, and an absorbent structure 14/214/274 positioned in between the topsheet 18 and the backsheet 20 (paragraph 0046; Figures 1, 2, and 15-17), wherein the absorbent structure 14214/274 comprises an absorbent core positioned in between the topsheet and the backsheet, a release structure being positioned in fluid communication with the absorbent core 60,62/214 (0099-0100), the absorbent core 14/214/274 comprising little to no cellulose fibers and/or fluff pulp (Abstract, paragraphs 0100, 0102) and the absorbent core comprising an absorbent polymer material 66 (paragraphs 0070-0071, 0118) for absorbing and permanently holding fluids received from the topsheet and the release structure (paragraphs 0099-0100), wherein the release structure comprises at least one fibrous substrate structure 264/272 having the capacity to receive and temporarily hold the fluids in proximity to the absorbent core so that the fluids can subsequently be transferred and released to and absorbed by the absorbent core – where the Hundorf teaches the core wrap sheets 264, 272 are porous and comprise fluid permeable materials (paragraphs 0099-0101), the release structure is capable of storing and releasing fluids. As to claim 2, the release structure comprises at least one layer 264, 272. As to claim 3, the release structure 264/272 is in contact with the absorbent core 274 (Figure 15; paragraphs 0099-0100). As to claim 4, at least a part of the release structure 272 is positioned between the absorbent core 274 and the backsheet (Figure 15; paragraph 0100, 0104). As to claim 5, at least a part of the release structure 264 is positioned between the absorbent core 274 and the topsheet (Figure 15; paragraphs 0100, 0104). As to claim 6, the absorbent core 274 has a topside facing the topsheet, a bottom side facing the backsheet and at least one side edge between the topside and bottom side, wherein at least part of the release structure 264/272 is positioned along at least a portion of at least one side edge of the absorbent core (Figure 15; paragraph 0100). As to claim 7, wherein at least a part of the release structure is positioned within the absorbent core – where Hundorf teaches an overlapping seal of the sheets 264, 272, then at least a portion of one of the sheets would be within the absorbent core (paragraph 0104). As to claim 8, the release structure 264/272 is wrapped around the absorbent core (paragraphs 0100, 0104). As to claim 9, the absorbent core 14 comprises at least one fibrous substrate layer 64 in which absorbent particulate polymer material 66 is dispersed (paragraph 0070, 0119), embedded and/or immobilized (paragraph 0070), preferably whereby the weight ratio of the absorbent particulate polymer material versus the substrate layer is at least 20% (paragraphs 0081-0082), and preferably wherein the absorbent core comprises absorbent particles which are dispersed homogenously and/or heterogeneously in the absorbent core (paragraphs 0081- 0084, 0118) . As to claim 10, the release structure 264/272 comprises cellulose based components. As to claim 11, the weight of the release structure 264/272 is at least 10 gsm, preferably at least 20 gsm, more preferably at least 35 gsm, and most preferably at least 50 gsm (paragraph 0101). As to claim 12 the weight of the release structure is between 10 to 300 gsm, preferably 20 to 250 gsm, more preferably between 25 and 250 gsm, even more preferably between 30 to 150 gsm, yet more preferably between 50 and 150 gsm, most preferably between 35 to 135 gsm, even most preferably between 70 and 135 gsm consisting of natural and/or synthetic fibers (paragraph 0101). As to claim 13, the release structure 264/272 comprises a nonwoven, paper, tissue, spunlaced, airlaid, drylaid, wetlaid, spunlaid, meltblown, carded, staple, cellulose, wood pulp, fluff layer and/or substrate (paragraph 0101). 

As to claim 23, Hundorf teaches the absorbent structure 274 comprises two laterally opposed side edges extending substantially along the x-axis (paragraph 0105) and a front edge and a back edge which extend substantially along the y-axis characterized in that the absorbent structure comprises an edge barrier 282, 286 (paragraphs 0100, 0105), which edge barrier is substantially liquid impermeable and/or substantially absorbent particulate polymer material impermeable to prevent sideways leakage of fluid and/or absorbent particulate polymer material from the absorbent structure (paragraphs , the edge barrier being disposed along at least a part of at least one of the side edges, along at least a part of the front edge and/or along at least a part of the back edge, which edge barrier extends along at least a part of the thickness of the absorbent structure and/or in that the absorbent structure comprises a substantially liquid impermeable and/or substantially absorbent particulate polymer material impermeable wicking layer 284 extending along at least a part of the length and width of the absorbent structure (paragraphs 0119-0120), preferably wherein the wicking layer and the edge barrier are made out of one single piece of material (paragraphs 0119-0122). 
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claims 16-21are rejected under 35 U.S.C. 103 as being unpatentable over Hundorf et al. US Patent Application Publication 2008/0312628.
As to claims 16-18, Hundorf does not teach the claimed test values.  However, Hundorf teaches a release structure comprising materials, basis weight, and construction the same as the release structure of the present invention. Therefore, since the prior art has met the structural requirements of the claim, Hundorf obviously includes an absorbent article and components capable of achieving the claimed test results.  
As to claims 19-21, Hundorf teaches the present invention substantially as claimed.  Hundorf does not specifically teach the release structure 264/272 comprises cellulose-based components, nor does Hundorf teach the absorbent capacity of the release structure.  However, Hundorf does teach structure has a hydrophilic coating, and thus is fluid permeable.  Hundorf further teaches the release structure may comprise hydrophilic nonwovens (paragraph 010).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide Hundorf with a release structure having cellulose-based components with a basis weight in the claimed range as well as the claimed absorbent capacity.  Doing so would provide the article with a hydrophilic release structure that allows fluid to flow through to the absorbent storage layer as well as having the wet strength to retain superabsorbent particulate materials and to reduce the chance of rupture, such as may occur with a tissue layer. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781